DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mrs. Rebecca Rudich on 02/08/2022.

3.	The application has been amended as follows:
In the claims:
(Currently Amended) A computer program product for automatically updating a language model for an intelligent virtual assistant (IVA) comprising computer executable  instructions embodied in a non-transitory computer readable medium that, when executed by one or more processors, cause the one or more processors to: 
ingest language data from internet-based content streams comprising social media, domain-specific communications channels, live chat transcripts, emails, news websites, wherein the internet based content streams are specific to a domain of an IVA;
process the language data using a language model toolkit running on a processor to extract vocabulary from the ingested language data, the extracted vocabulary comprising terms;
count the terms over a sliding window to create a set of trending terms; 
apply a word embedding model to determine usage of select ones of the trending terms in context;
compare the select ones of trending terms to terms stored in a language data model specific to the IVA to determine if the trending terms have a match in the stored terms; 
upon determination that one of select ones of the trending terms is included in the language data model,  identify a context for the one 
upon determination that the context is a new context, pass the one of the select ones of the trending terms in the new context to a human for determination whether the one of the select ones of the trending terms should be added to a language training example for the IVA in the new context for retraining the language data model;
upon determination that the one of the select ones of the trending terms does appear in the known context, check the one of the select ones of the trending terms for frequency of use in the known context in the ingested language data and add the one of the select ones of the trending terms in the known context to the training example with a new priority upon determining that the frequency has reached a predetermined threshold; [[and]] 
recompile the language model based on the one of the select ones of the trending terms in the known context or the new context; and
adopt the recompiled language model into the IVA.

(Previously Presented)  The computer program product of claim 1, further comprising additional instructions embodied in the non-transitory computer readable medium that, when executed by the one or more processors, cause the one or more processors to, upon determination that the one of the select ones of the trending terms is not in the language data model, determine a frequency of appearance of the one of the select ones of the trending terms in the ingested language data and, when the frequency crosses a predetermined threshold, adding the one of the select ones of the trending terms  to the training example as the one of the select ones of the trending terms appears in the known context.

(Currently Amended)  The computer program product of claim 1, [[the]] further comprising additional instructions embodied in the non-transitory computer readable medium that, when executed by the one or more processors, cause the one or more processors to ignore any of the trending terms  that do not meet the predetermined threshold. 

(Currently Amended)  The computer program product of claim 1, [[the]] further comprising additional instructions embodied in the non-transitory computer readable medium that, when executed by the one or more processors, cause the 

(Previously Presented)  The computer program product of claim 1, wherein the predetermined threshold is determined automatically based on predetermined values stored in a digital storage device.

(Previously Presented)  The computer program product of claim 1, wherein the one of the select ones of the trending terms is passed to a human only when the one of the select ones of the trending terms in the new context meets a predetermined threshold based on parameters of an existing ontology.

(Currently Amended)  A computer-implemented method of automatically adding terms to a language model based on use, the method comprising:
ingesting language data from internet-based content streams comprising social media, domain-specific communications channels, live chat transcripts, emails, news websites, wherein the internet based content streams are specific to a domain of an IVA;
processing the language data using a language model toolkit running on a processor to extract vocabulary from the ingested language data, the extracted vocabulary comprising terms;
counting the terms over a sliding window to create a set of trending terms; 
applying a word embedding model to determine usage of select ones of the trending terms in context;
comparing the select ones of trending terms to terms stored in a language data model specific to the IVA to determine if the trending terms have a match in the stored terms; 
[[;]]
upon determination that one of select ones of the trending terms is included in the language data model, identifying a context for the one of the select ones of the trending terms as a known context or a new context;
upon determination that the context is a new context, passing the one of the select ones of the trending terms in the new context to a human for determination whether the one of the select ones of the trending terms should be added to a language training example for the IVA in the new context for retraining the language data model;

recompiling the language model based on the one of the select ones of the trending terms in the known context or the new context; and
adopting the recompiled language model into the IVA.
	
(Previously Presented)  The method of claim 7, further comprising, upon determining that the one of the select ones of the trending terms is not in the language data model, determining a frequency of appearance of the one of the select ones of the trending terms in the ingested language data and, when the frequency crosses a predetermined threshold, adding the one of the select ones of the trending terms to the training example as the one of the select ones of the trending terms appears in the known context.

(Previously Presented)  The method of claim 7, further comprising ignoring trending terms that do not meet the predetermined threshold. 

(Previously Presented)  The method of claim 7, further comprising deleting known terms from the language data model upon determining that the frequency of use of the one of the select ones of the trending terms in the known context falls below a predetermined threshold.

(Previously Presented)  The method of claim 7, wherein the predetermined threshold for adding a term to the training model is met is determined automatically based on predetermined values stored in a digital storage device.

(Currently Amended)  The method of claim 7, wherein the [[the]] one of the select ones of the trending terms is passed to a human only when the [[the]] one of the 

(Currently Amended)  A computer-implemented method of automatically removing terms from a language model based on use, the method comprising:
ingesting language data from internet-based content streams comprising social media, domain-specific communications channels, live chat transcripts, emails, news websites, wherein the internet based content streams are specific to a domain of [[the]] a IVA;
processing the language data using a language model toolkit running on a processor to extract vocabulary from the ingested language data, the extracted vocabulary comprising terms;
counting the terms over a sliding window;
comparing the terms to terms stored in a language data model specific to the IVA to determine if the terms have a match in the stored terms;
upon determination that a term is included in the language data model, determining a frequency of use of the term in the ingested language data in a context in which the term appears in the language data model;
automatically deleting the term in context from a training example for the language data model without further human intervention upon determining that the frequency of use falls below a predetermined threshold; [[and]] 
recompiling the language model based after deleting the term in the context from the training example; and
adopting the recompiled language model into the IVA.

 (Currently Amended)  A system for selecting actions to perform for an entity based on content items comprising:
at least one processor; and
a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to:
ingest language data from internet-based content streams comprising social media, domain-specific communications channels, live chat transcripts, emails, news websites, wherein the internet based content streams are specific to a domain of an IVA;
process the language data using a language model toolkit running on a processor to extract vocabulary from the ingested language data, the extracted vocabulary comprising terms;
count the terms over a sliding window to create a set of trending terms; 

compare the select ones of trending terms to terms stored in a language data model specific to the IVA to determine if the trending terms have a match in the stored terms; 
upon determination that one of select ones of the trending terms is included in the language data model, identify a context for the one of the select ones of the trending terms as a known context or a new context;
upon determination that the context is a new context, pass the one of the select ones of the trending terms in the new context to a human for determination whether the one of the select ones of the trending terms should be added to a language training example for the IVA in the new context for retraining the language data model;
upon determination that the one of the select ones of the trending terms does appear in the known context, check the one of the select ones of the trending terms for frequency of use in the known context in the ingested language data and add the one of the select ones of the trending terms in the known context to the training example with a new priority upon determining that the frequency has reached a predetermined threshold; [[and]] 
recompile the language model based on the one of the select ones of the trending terms in the known context or the new context; and
adopt the recompiled language model into the IVA.

(Previously Presented)  The system of claim 14, wherein the instructions, when executed by the one or more processors, cause the one or more processors to, upon determination that the one of the select ones of the trending terms is not in the language data model, determine a frequency of appearance of the one of the select ones of the trending terms in the ingested language data and, when the frequency crosses a predetermined threshold, adding the one of the select ones of the trending terms to the training example as the one of the select ones of the trending terms appears in the known context.

(Previously Presented)  The system of claim 14, wherein the instructions, when executed by the one or more processors, cause the one or more processors to ignore any of the trending terms that do not meet the predetermined threshold. 

(Previously Presented)  The system of claim 14 wherein the instructions, when executed by the one or more processors, cause the one or more processors to delete known terms from the language data model upon determination that the frequency of use of the one of the select ones of the trending terms in the known context falls below a predetermined threshold.

(Previously Presented)  The system of claim 14, wherein the predetermined threshold is determined automatically based on predetermined values stored in a digital storage device.

(Previously Presented)  The system of claim 14, wherein the one of the select ones of the trending terms is passed to a human only when the one of the select ones of the trending terms in the new context meets a predetermined threshold based on parameters of an existing ontology.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Segal et al. (2016/0217127) teaches identification of significant phrases using multiple language models.
Kantrowitz et al. (WO 0026795) teaches method for content based filtering of messages by analyzing term characteristics within a message.
As to claims 1, 7, 13-14, prior arts of record fail to teach or render obvious, alone or in combination a computer program product for automatically updating a language model for an intelligent virtual assistant, a computer-implemented method of automatically adding terms to a language model based on use, a computer-implemented method of automatically removing terms from a language model based on use, and a system for selecting actions to perform for an entity based on content items comprising  the claimed components, relationships, and functionalities as specifically recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652